Citation Nr: 1119515	
Decision Date: 05/19/11    Archive Date: 05/27/11

DOCKET NO.  08-36 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a digestive disorder, on a direct basis and as secondary to the service-connected lumbosacral strain with osteoarthritis and degenerative disc disease.  

2.  Entitlement to a total rating based on individual employability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1944 to February 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2010 rating decision in which the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri denied service connection for a digestive disorder and entitlement to a TDIU.

The case was remanded by the Board in September 2010 to afford the Veteran a VA examination.  A review of the record indicates that the Board's remand directives were substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran has submitted new evidence in the form of a statement regarding his employability, which relates to the TDIU issue on appeal.  The Veteran specifically waived his right to have the RO consider this evidence in the first instance.  38 C.F.R. § 20.1304(c) (2010).  

Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A digestive disorder was first diagnosed many years after the Veteran's active duty and is not causally or etiologically related to such service or to his service-connected lumbosacral strain with osteoarthritis and degenerative disc disease.  

2.  The Veteran is service-connected for lumbosacral strain with osteoarthritis and degenerative disc disease (50%) and for shell fragment wound scar on his right leg (0%).  

3.  The Veteran's service-connected disabilities do not preclude substantially gainful employment.  


CONCLUSIONS OF LAW

1.  A digestive disorder was not incurred or aggravated in service and is not proximately due to, or the result of, the service-connected lumbosacral strain with osteoarthritis and degenerative disc disease.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2010).

2.  The criteria for an award of TDIU have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  
Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, a pre-decisional notice letter in October 2009 complied with VA's duty to notify the Veteran with regards to the issues of service connection for a digestive disorder and entitlement to a TDIU.  Specifically, this letter apprised the Veteran of what the evidence must show to establish entitlement to the benefit, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  It also in particular notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Regarding VA's duty to assist, the RO obtained the Veteran's service treatment records (STRs), post-service medical records, and secured examinations in furtherance of his claims.  VA has no duty to inform or assist that was unmet.  The Veteran has not identified any additional pertinent medical records, which have not been obtained and associated with the claims folder.  

Pertinent VA opinions with respect to the issues on appeal were obtained in December 2009 (digestive disorder) and October 2010 (both issues).  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examinations obtained in this case are sufficient, as they considered all of the pertinent evidence of record, including the statements of the Veteran, and provided explanations for the opinions stated.  Thus, the Board finds that VA's duty to assist with respect to obtaining a VA examination with respect to the issues adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4).  

II.  Analysis

	A.  Service Connection For A Digestive Disorder

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (1995).  

Furthermore, any disability that is proximately due to or the result of a service-connected disease or injury is considered service connected, and when thus established, this secondary condition is considered a part of the original condition.  38 C.F.R. § 3.310(a).  Additionally, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b).

The Veteran's STRs do not show any complaints of, or treatment for, any digestive problems.  In this regard, the Veteran has not actually contended that he has a digestive disorder directly related to his military service.  Rather, as discussed in detail below, he contends that his digestive disorder is secondary to his service-connected lumbar spine disability.  

According to post-service medical records, the Veteran reported having heartburn when lying down at night in September 1988; medication for indigestion was prescribed.  By July 2007, the Veteran had been diagnosed with gastroesophageal reflux disease (GERD).  In October 2007, an upper gastrointestinal series was essentially normal.  None of his treatment records include any opinion as to the etiology of his digestive complaints.

The Veteran was afforded a VA examination in December 2009.  He reported that he had acid reflux and indigestion, which was worse when his back pain flared.  He reported that he had had problems with his digestive system "nearly all his life."  The Veteran denied any trauma to the digestive system or injury or wound related to the hernia.  Following examination, the Veteran was diagnosed with indigestion and acid reflux.  The examiner opined that the Veteran's complaint of indigestion/GERD was not caused by or a result of his service-connected lumbar spine disease.  The Veteran did take Tylenol, which would not cause the stomach to have problems such as gastritis.  

The Veteran was afforded a second VA examination in October 2010.  The Veteran reported that he had had heartburn and acid reflux for at least 20 years.  He also reported that he had taken medication intermittently for many years, dating back even to 1988.  The Veteran again denied esophageal trauma.  Following examination, the Veteran was diagnosed with GERD.  The examiner opined that it was not at least as likely as not related to the Veteran's low back problem.  There were no direct nerve relationships between the low back and the stomach and the esophagus.  The Veteran had taken Tylenol for pain relief, rather than a nonsteroidal drug, which might have caused irritation to the stomach.  Considering those factors, it was the examiner's opinion that the Veteran's GERD was not at least as likely as not related to or caused by or aggravated by his back problem.  It was also the examiner's opinion that GERD was not service related because the symptoms developed when the Veteran was in his 60s.

Based on a review of the evidence, the Board finds that service connection for a digestive disorder is not warranted.  The Veteran's STRs fail to show any in-service incurrence or aggravation of an injury or disease to his gastrointestinal system.  Therefore, the Board finds that the evidence does not support a finding of an injury or disease to his gastrointestinal system actually occurred.  In reaching this conclusion, the Board observes that the Veteran has not actually reported that he incurred any injury or disease to his gastrointestinal system in service.  Rather, the Veteran has only indicated that he has digestive problems as secondary to his service-connected lumbar spine disability.

Moreover, as regards service connection on a direct basis to the Veteran's military service, there is no nexus evidence to support a finding of service connection.  No medical professional has provided any opinion that the Veteran's digestive problems were related to his military service.  In fact, the October 2010 examiner specifically opined that the Veteran's GERD was not directly related to his military service because the onset of the Veteran's symptoms occurred when he was in his 60s.  That opinion is uncontradicted.  

In the absence of any findings of digestive problems in service, and because the Veteran has not actually contended that his digestive problems had an onset in service, the Board finds that the onset of any post-service digestive disorders, to include GERD, did not occur in service.  The Board's finding is further supported by the lack of post-service evidence showing digestive complaints until 1988, over four decades after discharge from service.  The Court has indicated that normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  Thus, the lack of any evidence of digestive complaints, symptoms, or findings for over four decades between the period of active service and his first complaint is itself evidence which tends to show that any digestive disorder did not have its onset in service or for many years thereafter.  

Furthermore, as previously discussed herein, the claims folder contains no competent evidence of a digestive disorder associated with the Veteran's active duty.  Without evidence of an in-service event, injury, or disease to the Veteran's gastrointestinal system or competent evidence of an association between his digestive problems and his active duty, service connection for a digestive disorder is not warranted.  

Turning to the issue of service connection on a secondary basis, the Board notes that no medical professional has provided any opinion indicating that the Veteran has a digestive disorder that is in any way secondary to his service-connected lumbar spine disability.  The only medical opinions of record, those of the VA examiners, indicate that the Veteran's digestive problems are not related to the lumbar spine disability.  Both examiners provided thorough rationales for their opinions, and their opinions are uncontradicted.  In sum, there is no medical evidence of record that suggests that the Veteran's digestive problems are in any way proximately due to, or the result of, or were aggravated by, his service-connected lumbar spine disability.

The Board acknowledges the Veteran's competent contentions that his acid reflux and indigestion are worse when his back pain flares.  The Board finds that this lay evidence is competent and credible as to increases in the Veteran's symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Competent testimony is limited to that which the witness has actually observed, and is within the realm of his personal knowledge; such knowledge comes to a witness through use of his senses, that which is heard, felt, seen, smelled or tasted.  Layno v. Brown, 6 Vet. App. 465 (1994).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the later is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno at 469; see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").

However, even when taking into account the Veteran's contentions, both examiners provided negative nexus opinions supported by thorough rationales.  Therefore, notwithstanding the Veteran's competent and credible statements, the evidence does not show that the Veteran has a digestive disorder that is secondary to his service-connected lumbar spine disability. 

Thus, the Board acknowledges the Veteran's belief that he has a digestive disorder that is related to his military service-including in particular his service-connected lumbar spine disability.  However, there is no evidence of record showing that the Veteran has the specialized medical education, training, and experience necessary to render competent medical opinion as to etiology of a disability.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a) (1) (2010).  Consequently, the Veteran's own assertions as to etiology of a disability have no probative value.

Accordingly, and based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for a digestive disorder on a direct and secondary basis.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for a digestive disorder, on a direct basis and as secondary to the service-connected lumbar spine disability is denied.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2010).

	B.  TDIU

Total disability is considered to exist when there is any impairment that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1) (2010).  Total ratings are authorized for any disability or combination of disabilities for which the VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4, prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2).

The law also provides that a total disability rating based on individual unemployability due to service-connected disability may be assigned where the veteran is rated at 60 percent or more for a single service-connected disability, or rated at 70 percent for two or more service-connected disabilities and at least one disability is rated at least at 40 percent, and when the disabled person is unable to secure or follow a substantially gainful occupation as a result of the service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  Factors to be considered are the veteran's education and employment history and loss of work-related functions due to pain.  Ferraro v. Derwinski, 1 Vet. App. 326, 330, 332 (1991).

Individual unemployability must be determined without regard to any non-service-connected disabilities or the veteran's advancing age.  38 C.F.R. § 3.341(a); see 38 C.F.R. § 4.19 (2010) (age may not be a factor in evaluating service-connected disability or unemployability); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In the current appeal, service connection has been granted for lumbosacral strain with osteoarthritis and degenerative disc disease, evaluated as 50 percent disabling; and for shell fragment wound scar on the right leg, evaluated as noncompensably disabling.  The Veteran's combined service-connected disability rating is 50 percent.  As such, he does not meet the criteria for consideration of entitlement to TDIU on a schedular basis because the rating does not satisfy the percentage requirements of 38 C.F.R. § 4.16a.  

It is also the policy of the VA, however, that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Where the veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16(a), an extraschedular rating is for consideration where the veteran is unemployable due to service-connected disability.  38 C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 (1993).  Thus, the Board must evaluate whether there are circumstances in the Veteran's case, apart from any non-service-connected conditions and advancing age, which would justify a total rating, based on unemployability.  Van Hoose, 4 Vet. App. at 363; see also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).

The fact that a veteran may be unemployed or has difficulty obtaining employment is not determinative.  The ultimate question is whether the Veteran, because of his/her service-connected disability, is incapable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose, 4 Vet. App. at 363.  Moreover, as already noted, an inability to work due to non-service-connected disabilities or age may not be considered.  38 C.F.R. §§ 4.14, 4.19.  In making its determination, VA considers such factors as the extent of the service-connected disabilities, and employment and educational background.  38 C.F.R. §§ 3.321(b), 3.340, 3.341, 4.16(b), 4.19.

Regarding his employment background, in his application for TDIU, the Veteran reported that he did building maintenance and that he last worked in April 2009.  Regarding his educational background, in his application for TDIU, the Veteran reported having a high school education.  He also reported having additional training as a carpentry apprentice.  The Veteran contends that he is unemployable as a result of his service-connected lumbar spine disability.  Specifically, he has indicated that he cannot perform physical work.  See April 2011 statement.

The October 2010 VA examiner provided a general medical examination of the Veteran.  With regards to the Veteran's lumbar spine, the examiner reported that the Veteran continued to have daily pain, which he rated as eight on a scale of one to ten (8/10).  The pain radiated down the left leg primarily and down the right leg occasionally.  He classified the problem as severe.  The Veteran had been advised by his chiropractor to have prolonged bed rest, as much as six weeks, for incapacitating episodes.  The Veteran reported that he was almost continuously incapacitated; he spent a great deal of his time resting, lying down.  Associated symptoms included stiffness, back fatigue, weakness, decreased motion, and numbness, but no leg or foot weakness.  He used a cane for ambulation; he could walk less than 100 yards.  He was not unsteady, did not fall, and had no additional trauma or surgery or subsequent hospitalizations.  Functionally, the Veteran could wake and transfer and do activities of daily living.  Following an exhaustive examination, the examiner opined that the Veteran's low back pathology rendered him unemployable for physical work and that his obvious severe hearing loss at least as likely as not rendered him unemployable from the standpoint of sedentary work as well.  The examiner indicated that the opinion provided was outside of the consideration of the Veteran's age of 84.  
Here, based on a review of the evidence, the Board finds that entitlement to a TDIU is not warranted.  The evidence does not show that the Veteran's service-connected disabilities-lumbosacral strain with osteoarthritis and degenerative disc disease and shell fragment wound scar on the right leg-alone prevent him from working.  The Board acknowledges that the October 2010 examiner opined that the Veteran's lumbar spine disability renders him unemployable for physical work, which is consistent with the Veteran's contentions that he cannot perform physical work.  However, it is the Veteran's hearing loss, which is not service-connected, that likely renders him unable to secure and maintain sedentary work as opined by the examiner.  No medical profession has provided any opinion to indicate that the Veteran's lumbar spine disability and scar on his right leg prevent him from securing and maintaining sedentary employment.  The Veteran has not submitted any evidence to indicate that his service-connected disabilities render him incapable of performing the mental and physical acts required by sedentary employment.  

The Board acknowledges the Veteran's physical limitations, but based on the uncontradicted examiner's opinion, finds that the evidence does not show that he is unable to perform sedentary work as a result of his service-connected disabilities.  The Board is sympathetic to the Veteran in that his lumbar spine disability and his severe hearing loss likely render him unable to find and maintain employment.  However, the fact remains that the evidence does not show that the Veteran is precluded from employment solely as the result of his service-connected disabilities, employment and educational background.  Notwithstanding the Veteran's contentions, the evidence of record does not indicate that he is able to secure and follow a substantially gainful occupation due to his service-connected disabilities.  The Veteran has not provided any information regarding any attempts at gaining employment, nor did he provide evidence showing that he was unable to gain employment due to his service-connected disabilities.

Although the Veteran's service-connected disabilities may cause interference to some extent with his employability, such interference is contemplated in the combined 50 percent rating currently assigned, and the evidence of record does not demonstrate that his service-connected disabilities result in unemployability.  The VA examination and treatment records do not reflect that his service-connected disabilities result in his inability to work.  

Accordingly, the Board finds, based on this evidentiary posture, that the preponderance of the evidence is against the Veteran's TDIU claim.  The benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to a TDIU is denied.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2010).


ORDER

Entitlement to service connection for a digestive disorder, on a direct basis and as secondary to the service-connected lumbosacral strain with osteoarthritis and degenerative disc disease is denied.  

Entitlement to a TDIU is denied.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


